983 So. 2d 696 (2008)
Demarius Zechariah BALDWIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4713.
District Court of Appeal of Florida, First District.
June 5, 2008.
Demarius Zechariah Baldwin, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying defendant's motion for postconviction relief rendered on November 1, 2005, in Escambia County Circuit Court case number 2001-CF-4344A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
WEBSTER, DAVIS, and HAWKES, JJ., concur.